Gilchrist, J.
The indictment charges that John Burns and Patrick H. Burns, on a day and at a place named, *551“ not being then and there a licensed taverner or retailer,” did sell spirituous liquors, &c.
There is a demurrer for the cause that the indictment does not contain a sufficient negation of the qualification of the defendants. But we think the indictment is well. It is the same as if it alleged that John Burns, not being a licensed taverner, &c., and Patrick H. Burns, not being a licensed taverner, &c., did sell, &c.
The indictment should in some apt form impute to the defendants severally the disqualification, and it may well be understood so'to do in its present form, reddendo singula singulis.

Demurrer overruled.